DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 19 November 2020 for the application filed 22 January 2018 which claims priority to PCT/IN2016/050251 filed 26 July 2016 which claims foreign priority to 2448/MUM/2014 filed 27 July 2015. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The response filed 19 November 2020 is replete with typos and other issues which the examiner has tried to provide within the claim objections and 112b rejections found below.  The art used is based on the examiner’s best interpretation of the intended claim language.  Further, the amended claim set is not presented in a proper format as items found within brackets [XXXX] are accepted as being deleted, but in the instant case, the examiner believes the applicants intention was to list the claims; additionally, the claims are not labeled as (currently amended) or (cancelled) as is appropriate.  Further the examiner notes that the application contained 8 claims originally, but currently, previously filed claim 5 has been cancelled and claims 6-8 have been renumbered to claims 5-7.  This is also not an acceptable way of amending claims, as the original claim numbers should be maintained. Further, the current claim set is not properly annotated from the original claims set, as the preamble of each claim is worded differently from the originally filed claims, but not strikethough or newly inserted language is denoted within the amended claim set in the preamble. In the interest of compact prosecution, the examiner is trying to work with what was provided by the applicant, and what follows is a rejection of what the examiner believes the applicant desires to convey.
Claim Objections
Claim 1 are objected to because of the following informalities:  
Claim 1 line 12: “d) a central wing” should be corrected to “d) a central wing” and concurrently in line 17 “d) Wherein” should be corrected to “e) wherein”.  
Claim 3 line 2: “aero foil” should be corrected to “aerofoil”.
Claim 4 line 2: “webs extends” should be corrected to “webs extend”.
Claim 5 line 3: “upper surface is mounted” should be corrected to “upper surface are mounted”.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sidewalls" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “sidewalls”.
Claim 1 recites the limitation "the center" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a center of the fuselage”.
Claim 1 recites “flow separator webs on both sides of the sidewalls of the fuselage extending from leading edge towards the trailing edge mounted with rudders with hinges” in lines 8-11 which renders the claim indefinite for antecedent and other concerns.  For examination purposes, the limitation will be interpreted as “the flow separator webs extending from a leading edge of the aerofoil shaped fuselage towards a trailing edge of the aerofoil shaped fuselage further comprising rudders mounted on hinges;”.
Claim 1 recites the limitation "between flow separator webs" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “between the flow separator webs”.
Claim 1 recites the limitation “above central wing is located at the point above the upper surface of the fuselage capsule where the airflow velocity is maximum” which is indefinite for multiple antecedent concerns and a lack of clarity.  For examination purposes, the limitation will be interpreted as “the central 
Claim 1 recites the limitation "central wing” in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the central wing”.
Claim 2 recites the limitation "the longitudinal section” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a longitudinal section”.
Claim 3 recites the limitation “giving it the shape” rendering the claim indefinite due to antecedent and clarity concerns.  For examination purposes, the limitation will be interpreted as “giving the aerofoil shaped fuselage a shape”
Claim 5 recites the limitation "the pair of vertical stabilizers” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a pair of vertical stabilizers”.
The term "near" in claim 6 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any aircraft having central wing above a fuselage.
Claim 6 recites the limitation “the two vertical flow separators” which renders the claim indefinite as it is unclear as to whether there are additional flow separators.  For examination purposes, the limitation will be interpreted as “the two flow separator webs”.
Claim 6 recites the limitation "a lift generating central wing” in line 3.  There is insufficient antecedent basis for this limitation in the claim as the central wing was introduced in claim 1. For examination purposes, the limitation will be interpreted as “the central wing”.
Claim 6 recites the limitation "the full length of the fuselage” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a full length of the fuselage”.
.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 already clearly defines the location of the central wing at the quarter chord and above the fuselage.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Bel et al. (US 3,202,383).
Regarding Claim 1. Le Bel discloses a lift-generating fuselage (26, “fuselage comprises an integral part of the wing” column 2 lines 48-50) for aircraft assembly (fig. 1-4) comprises:
a) an aerofoil shaped fuselage capsule (fig. 1-4 illustrate the aerofoil shaped fuselage with capsule); 
b) two flow separator webs (23) on both sides of sidewalls of the fuselage (fig. 1-3 illustrates the webs on both sidewalls of the fuselage) having maximum height at a center of the fuselage (26, fig. 4 illustrates the profile view in which the webs have max height at a center of the fuselage when the max height is taken at an appropriate angle to the centerline of the fuselage); 
c) the flow separator webs (23) extending from a leading edge (22) of the aerofoil shaped fuselage (26) towards a trailing edge (24) of the aerofoil shaped fuselage (26) further comprising rudders (34) mounted on hinges (“conventionally mounted rudder” column 5 line 22; the conventional mounted of rudders is by hinges); 
d) a central wing (27) placed above the fuselage capsule (26) between the flow separator webs (23) at quarter chord position of the fuselage capsule (fig. 1-4 illustrate the central wing arrangement, with leading edge at the quarter chord position of the fuselage, best illustrated by profile view found within fig. 4); 
e) wherein the central wing (27) is located at a point above an upper surface of the fuselage capsule (26) where maximum airflow velocity is reached during flight (the intended use of placement of the central wing is realized by the arrangement of Le Bel meeting the arrangement limitations of the present invention). 
- Regarding Claim 2. Le Bel discloses the lift-generating fuselage for aircraft assembly as claimed in claim 1, wherein a longitudinal section of the aircraft fuselage (26) is of an aerofoil shape (fig. 1-4 illustrate the fuselage having an aerofoil shape).
- Regarding Claim 3. Le Bel discloses the lift-generating fuselage for aircraft assembly as claimed in claim 2, wherein the aerofoil shaped longitudinal section (26), is maximum at the centerline of the width of the fuselage (fig. 2 illustrates the top down view of the aircraft, which illustrates the maximum longitudinal section at the centerline) and reduces equally on leading edge (22) and trailing edge (24) of the centerline till the ends of the fuselage (26, fig. 2 illustrates the reduction of chord), thereby giving the aerofoil shaped 
- Regarding Claim 4. Le Bel discloses the lift-generating fuselage for aircraft assembly as claimed in claim 1, wherein the flow separator webs (23) extend throughout the edge of the side walls of the fuselage (26, fig. 1-4 illustrate webs throughout the side walls) increasing in height from leading edge towards trailing edge on the upper surface (fig. 4 illustrates the height increase from leading to trailing edge) and have a uniform height at the edges along the bottom surface (fig. 4 illustrates the bottom surface being a consistent distance from the surface of the fuselage) and the flow separator webs (23) are purely flow restricting (“prevent any significant formation of wing tip eddies” column 4 lines 65-66) and vertical stabilizing devices (“conventionally mounted rudder” column 5 line 22).
- Regarding Claim 5. Le Bel discloses the lift-generating fuselage for aircraft assembly as claimed in claim 1, wherein a pair of vertical stabilizers (fig. 1 illustrates that the webs become vertical stabilizers at the trailing edge of the fuselage) towards the trailing edge (24) on the upper surface of the fuselage (26) are mounted with rudders (34) by inserting hinges into the vertical stabilizers (“conventionally mounted rudder” column 5 line 22; the conventional mounted of rudders is by hinges).
- Regarding Claim 6. Le Bel discloses the lift-generating fuselage for aircraft assembly as claimed in claim 1, wherein the central wing (27) is placed between the two flow separator webs (23, fig. 1-4 illustrate the wing between the webs) at a location near the quarter chord position of the fuselage capsule (26, fig. 4 illustrates the central wing at the recited location) above the upper surface of the fuselage (26, fig. 4 illustrates the wing above the upper fuselage surface); 
wherein, the quarter chord position is the position 25% of a full length of the fuselage (26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Le Bel in view of Funck (US 2011/0168832).
- Regarding Claim 7. Le Bel discloses the lift-generating fuselage for aircraft assembly as claimed in claim 1, wherein the complete aircraft assembly is constructed after adding the two flow separator webs (23) and the rudders (34).  Le Bel does not disclose an additional set of wings.
However, Funck discloses a similar lift generating fuselage for aircraft assembly (fig. 2-3) which incorporate an additional set of wings (2a).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fuselage of Le Bel to incorporate the additional set of wings of Funck to allow for enhanced aircraft stability in the form of roll stability as detailed within [0026] of Funck.

Response to Arguments
Applicant's arguments, see pages 6-22, filed 19 November 2020 have been fully considered but they are not persuasive.
Due to the breadth of amendments made, the examiners current rejection relies on Le Bel as the main reference, resulting in the applicants arguments being moot as they relate to the Shew and Le Bel combination previously cited. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the locations recited on page 9, and the various benefits recited from page 14-18) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644